                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JARED M. THEOBALD,                                 Case No. 19-cv-01072-HSG
                                   8                    Plaintiff,                          ORDER OF DISMISSAL
                                   9             v.

                                  10     AMERICAN CANYON POLICE DEPT, et
                                         al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at Claybank Detention Facility, filed the instant pro se civil rights

                                  14   action pursuant to 42 U.S.C. § 1983. Dkt. No. 1. On May 1, 2019, the Court dismissed the

                                  15   complaint with leave to amend. Dkt. No. 11. The Court granted Plaintiff leave to file an amended

                                  16   complaint no later than May 29, 2019, cautioning him that failure to file an amended complaint by

                                  17   the deadline would result in the dismissal of this action. Id. at 6. Plaintiff did not file an amended

                                  18   complaint, and the deadline by which to do so has passed. For the foregoing reasons, and the

                                  19   reasons stated in the order of dismissal with leave to amend, this action is DISMISSED for failure

                                  20   to state a claim upon which relief may be granted. The Clerk shall close the file.

                                  21          IT IS SO ORDERED.

                                  22   Dated: 6/12/2019

                                  23                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
